Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on November 11, 2021 have been entered and considered. New claims 17 – 19 have been added. Claims 1 – 19 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Koelblin in view of Flenniken as detailed in Office action dated August 16, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koelblin US 2012/o227997 A1 (Koelblin) in view of Flenniken et al. US 2015/0064466 A1 (Flenniken). 

Considering claims 1 – 4, 7 - 12 and 15 – 19, Koelblin teaches an electric cable (1), depicted in FIG. 1, comprising an electrical conductor (2), a first semiconducting layer (3) surrounding the electrical conductor (2), an electrically insulating layer (4), obtained from an electrically insulating composition, surrounding the first semiconducting layer (3), and a second semiconducting layer (5) surrounding the electrically insulating layer (4), characterized in that at least one of the semiconducting layers (3, 5) is obtained from a semiconducting composition comprising an ethylene homopolymer, a nonpolar ethylene copolymer and a semiconducting filler in an amount sufficient to render the composition semiconducting [Abstract]. Further, Koelblin teaches that the semiconductive layer is crosslinkable [0058]. Furthermore, Koelblin does not recognize that the semiconductive layer comprises at least 15 % of butene-1 by weight of butane polymer. However, Flenniken teaches an insulated electrical cable used as e.g. power cable, comprising electroconductive core and semiconductive shield (layer) comprising butene-1 polymer composition, ethylene copolymer composition and conductive carbon black composition [Derwent Abstract]. Further, Flenniken teaches 

Considering claim 5, Flenniken teaches at [0076] that the molecular weight of the butane copolymer is at least 30000.  

Considering claim 6, Flenniken teaches at [0094] that the carbon black composition is generally present in the composition in the amount of from about 0.1 percent to about 65 percent by weight of the polymer composition. 

Considering claims 13 and 14, Flenniken teaches at [0098] that the compositions of the disclosure can also contain additives commonly employed in the art, such as antioxidants, light stabilizers, heat stabilizers, colorants, fillers, coagents and crosslinking agents.

Response to Arguments

Applicant's amendments and accompanying remarks filed on November 11, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Koelblin in view of Flenniken as detailed in Office action dated August 16, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on November 11, 2021 have been fully considered, and they are found to be not persuasive for the following reasons.

Applicant traverses the rejection of record on the basis of Flenniken’s disclosure at [0072] “The butene-1 polymer composition is preferably present in the semiconductive shield composition in an amount of from about 0.5 weight percent to about 10 weight percent of the total formulation, more preferably from about 1.0 weight percent to about 5.0 weight percent”; concluding that  Flenniken discloses a 0.5% to 10% by weight of butene-1 polymer composition, with respect to the total weight of the semiconductive shield composition, and preferably from 1.0% to 5.0% by weight of butene-1 polymer composition, with respect to the total weight of the semiconductive shield composition. 

In response, the examiner submits that that these arguments are based on an incomplete interpretation of Flenniken’s disclosure for the following reasons. At [0019] Flenniken discloses that the electrical cable of the disclosure has: (a) an electrically conductive core; and (b) a semiconductive shield containing a composition made from and/or containing a butene-1 polymer composition, an ethylene copolymer, and a conductive carbon black composition . Further, at [0074 – 0075] Flenniken teaches that preferred ethylene copolymer composition include or are made of single-site catalyzed ethylene/butene-1. Furthermore, at [0078] Flenniken teaches that the ethylene copolymer composition is preferably present in the semiconductive shield composition in an amount of from about 50 to about 80 weight percent of the total formulation, more preferably about 55 to about 75 weight percent. Therefore, the butane-1 composition is not the only source of butane-1 in the semiconductive shield composition, the ethylene copolymer component, when copolymer of ethylene-butene-1 is a major contributor of butane-1; up to 80 % of the semiconductive composition.  The rejection is proper and it is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786